People v Roundtree (2018 NY Slip Op 04017)





People v Roundtree


2018 NY Slip Op 04017


Decided on June 6, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2015-12388

[*1]People of State of New York, respondent,
vZibeon Roundtree, appellant.


Paul Skip Laisure, New York, NY (Anders Nelson of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Anthea H. Bruffee, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Albert Tomei, J.), dated December 8, 2015, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the Supreme Court properly assessed 30 points under risk factor three of the risk assessment instrument (see People v Gillotti, 23 NY3d 841; People v Johnson, 11 NY3d 416; People v Noeker, 156 AD3d 733; People v Young, 152 AD3d 628; People v Colon, 146 AD3d 822; People v Destio, 145 AD3d 1047). Further, the court did not improvidently exercise its discretion in declining to downwardly depart from the presumptive risk level (see People v Young, 152 AD3d at 628; People v Rossano, 140 AD3d 1042).
Accordingly, the Supreme Court properly designated the defendant a level two sex offender.
MASTRO, J.P., RIVERA, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court